Case 1:19-cv-00874-RBJ-MEH Document 297 Filed 11/19/20 USDC Colorado Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/ Warner
    Bros. Records, Inc.), et al.,

                                Plaintiffs,            Case No. 19-cv-00874-RBJ-MEH
                        v.

    CHARTER COMMUNICATIONS, INC.,

                                Defendant.

                            STIPULATED MOTION FOR SOURCE CODE REVIEW

            Defendant Charter Communications, Inc. (“Charter”) and third party Audible Magic

   Corp. (“Audible Magic”) jointly request that the Special Master issue a stipulated order that a

   two day source code inspection is necessary.

            1.        Certification Pursuant to D. Colo. L. Civ. R. 7.1: Counsel for Charter and

   Audible Magic have conferred via email regarding this Motion. Audible Magic consents to the

   relief requested in this Motion.

            2.        On December 20, 2019, Charter issued a duly noticed subpoena on Audible Magic

   seeking, among other things, Audible Magic source code. On the same day, Bright House

   Networks, LLC (“Bright House”) issued a subpoena to Audible Magic in the UMG Recordings,

   Inc., et al. v. Bright House Networks, LLC, 8:19-cv-00710 (M.D. Fla.) litigation. Audible Magic

   responded to both subpoenas on January 29, 2020.

            3.        On September 21, 2020, Charter filed a motion to compel, among other issues, the

   inspection of Audible Magic’s source code.




   03319-00007/12434116.1
Case 1:19-cv-00874-RBJ-MEH Document 297 Filed 11/19/20 USDC Colorado Page 2 of 4




             4.        In response to Charter’s and Bright House’s subpoenas, Audible Magic agreed to

   an in-person source code inspection for November 18 and November 19 at Audible Magic’

   counsel’s office in San Francisco, CA.

             5.        Before the inspection could occur, San Francisco announced new restrictions due

   to an increase in COVID-19 cases across the City and State. The restrictions went into effect on

   November 17, 2020. See https://www.sfdph.org/dph/alerts/coronavirus.asp.

             6.        It is Audible Magic’s position that the new restrictions prevent Audible Magic from

   offering a source code inspection absent a Court Order.

             7.        At Audible Magic’s request and to allow the parties time to obtain a Court order,

   Charter, Bright House, and Audible Magic agreed to reschedule the in-person source code

   inspection for November 30 and December 1 at Audible Magic’s counsel’s office in San Francisco,

   CA.

             8.        While the parties agree the inspection may moot in part the pending motion to

   compel, neither party has agreed to waive any rights with respect to the subpoenas or the pending

   motion to compel by presenting this request for a limited order requiring that the inspection

   proceed on November 30 and December 1 in view of the needs and schedule of the pending cases.

             WHEREFORE, Charter and Audible Magic therefore jointly requests that the Special

   Master issue the attached Proposed Order that states that the source code inspection is necessary.




   03319-00007/12434116.1                               1
Case 1:19-cv-00874-RBJ-MEH Document 297 Filed 11/19/20 USDC Colorado Page 3 of 4




   Dated: November 19, 2020              Respectfully submitted,

    /s/ Jennifer A. Golinveaux                 /s/ Andrew H. Schapiro
    Jennifer A. Golinveaux                     Andrew H. Schapiro
    WINSTON & STRAWN LLP                       Allison Huebert
    101 California Street, 35th Floor          QUINN EMANUEL URQUHART &
    San Francisco, CA 94111-5840               SULLIVAN, LLP
    (415) 591-1506 (telephone)                 191 N. Wacker Drive, Suite 2700
    (415) 591-1400 (facsimile)                 Chicago, IL 60606
    E-mail: jgolinveaux@winston.com            (312) 705-7400 (telephone)
                                               (312) 705-7401 (facsimile)
    Michael S. Elkin                           E-mail: andrewschapiro@quinnemanuel.com
    Thomas Patrick Lane                        E-mail: allisonhuebert@quinnemanuel.com
    Seth E. Spitzer
    WINSTON & STRAWN LLP                       Charles K. Verhoeven
    200 Park Avenue                            David Eiseman
    New York, NY 10166                         Linda Brewer
    (212) 294-6700 (telephone)                 QUINN EMANUEL URQUHART &
    (212) 294-4700 (facsimile)                 SULLIVAN, LLP
    E-mail: melkin@winston.com                 50 California Street, 22nd Floor
    E-mail: tlane@winston.com                  San Francisco, CA 94111
    E-mail: sspitzer@winston.com               (415) 875-6600 (telephone)
                                               (415) 875-6700 (facsimile)
    Erin R. Ranahan                            E-mail:
    WINSTON & STRAWN LLP                       charlesverhoeven@quinnemanuel.com
    333 S. Grand Avenue                        E-mail: davideiseman@quinnemanuel.com
    Los Angeles, CA 90071                      E-mail: lindabrewer@quinnemanuel.com
    (213) 615-1933 (telephone)
    (213) 615-1750 (facsimile)                 Todd Anten
    E-mail: eranahan@winston.com               Jessica Rose
                                               QUINN EMANUEL URQUHART &
    Craig D. Joyce                             SULLIVAN, LLP
    Fairfield and Woods, P.C.                  51 Madison Ave, 22nd floor
    1801 California Street, Suite 2600         New York, NY 10010
    Denver, Colorado 80202                     (212) 849-7000 (telephone)
    (303) 830-2400 (telephone)                 (212) 849-7100 (facsimile)
    (303) 830-1033 (facsimile)                 E-mail: toddanten@quinnemanuel.com
    E-mail: cjoyce@fwlaw.com                   E-mail: jessicarose@quinnemanuel.com


                                               Counsel for Defendant
                                               Charter Communications, Inc.




   03319-00007/12434116.1                2
Case 1:19-cv-00874-RBJ-MEH Document 297 Filed 11/19/20 USDC Colorado Page 4 of 4




                                                         /s/ Kayvan M. Ghaffari
                                                         Kayvan M. Ghaffari
                                                         Crowell Moring
                                                         3 Embarcadero Center, 26th Floor
                                                         San Francisco, CA 94111
                                                         kghaffari@crowell.com
                                                         Phone: +1 415.365.7223

                                                         Counsel for Third Party Audible Magic Corp.


                                   CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on November 19, 2020, I caused the foregoing document and
   all supporting materials thereto to be served on the Special Master by email.

                                                             /s/ Michelle Clark
                                                                Michelle Clark




   03319-00007/12434116.1                          3
